Title: From Benjamin Franklin to George Washington, 19 August 1756
From: Franklin, Benjamin
To: Washington, George


Sir
Philada. Augt. 19. 1756
I have your Favours of July 23. and Aug. 3. but that you mention to have wrote per Mr. Balfour, is not come to hand. I forwarded the Pacquet inclos’d in that of July 23. as directed; and shall readily take care of any other Letters from or for you, that pass thro’ my hands.
The Post between this Place and Winchester was established for the Accommodation of the Army chiefly, by a Vote of our Assembly; they are not willing to continue the Charge, and it must I believe be dropt, unless your Assembly and that of Maryland will contribute to support it, which perhaps is scarce to be expected. I am sorry it should be laid down as I shall my self be a Loser in the Affair of Newspapers: But the Letters per Post, by no means defray the Expence. If you can prevail with your Assembly to pay the Rider from Winchester to Carlisle, I will endeavour to persuade ours to continue Paying the Rider from Carlisle hither: My Agreement with the House was, to carry all publick Dispatches gratis; to keep Account of Postage receiv’d for private Letters; charge the Expence of Riders and Offices, and they were to pay the Ballance. I am, Sir, with great Esteem and Respect, Your most obedient humble Servant
B Franklin
P.S. We have just receiv’d News, that the Delaware Indians with whom we treated lately at Easton, have burnt the Goods they receiv’d as Presents, and resolv’d to continue the War.
Col. Washington
 Endorsed: From Benja. Franklin Esq 19th. Augt. 1756.
